DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
The office acknowledges that priority is claimed in provisional application # 63077121 with a priority date of 09/11/2020. 

Drawings
The drawings submitted on 09/02/2021 have been reviewed and are considered acceptable.

Specification
The specification filed on 09/02/2021 has been reviewed and accepted.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 17 recite the limitation "the plurality of users" There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the Examiner interprets the plurality of users to include all party members as described in the independent claims.
Appropriate correction is required.

	Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-7 is/are directed to a method which is a statutory category and claims 8-15 are to a machine/apparatus and claim(s) 16-20 is directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 16 recite a series of steps for tracking a relationship between at least two parties:
Regarding Claims 1, 8, and 16.
 A team analysis (TA) computing system for dynamically tracking a relationship between at least two parties, the TA, wherein the at least one processor is programmed to: define a team, wherein the team includes a first party and a second party that each include at least one party member;
…to at least one first party member and at least one second party member… a team assessment form,
 wherein the team assessment form prompts the at least one first party member and the at least one second party member to input user feedback associated with a performance of the team related to assessment criteria;
… first party user feedback from the at least one first party member and second party user feedback from the at least one second party member;
 determine a first party team score based on the first party user feedback, wherein the first party team score is associated with the assessment criteria;
 determine a second party team score based on the second party user feedback, wherein the second party team score is associated with the assessment criteria; 
determine a combined team score based on the first party team score and the second party team score; 
determine a discrepancy between at least two of i) the first party team score, ii) the second party team score, and iii) the combined team score;
 utilize…. to generate a team recommendation based on the determined discrepancy, wherein the team recommendation includes an allocation or a reallocation of resources by at least one party member of the first and second parties; and 
… the team recommendation… to at least one of the at least one first party member and the at least one second party member….As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an computing system comprising at least one processor in communication with at least one memory devices, display via at least one user computing device, receive from the at least one user computing device, trained machine learning model, and a computer readable medium. These elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The Examiner further notes the machine learning model is recited at a high level of generality and as such it would be no more than mere instructions to apply the exception using a generic computer component as described above.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   
Regarding Claim(s) 2, 5, 7, 9-13, 15, 17-20, the claim further narrows the abstract idea and/or recite additional elements previously rejected.
Regarding Claim(s) 3, the claim recites the additional element of transmitting a notification to the at least one user computing device. In Step 2A- Prong 2 this element is performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). In Step 2B, this element is merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document).
Regarding Claim(s) 4, the claim recites the additional elements of automatically generate… and automatically transmit… are recited at a high level of generality. The automated nature of the elements implies the use of a computer and is performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) in Steps 2A – Prong 2 and 2B. The transmission of the message is merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document).
Regarding Claim(s) 6, the claim recites the additional elements of natural language processing. The use of natural language processing is recited at a high level of generality and is performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Steps 2B.
Regarding Claim(s) 14, the claim recites the additional element of web-based form. This element is performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Steps 2B.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5, 8-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20210241139 A1) in view of Patterson et al. (US 20120203598 A1).
Regarding Claims 1, 8, and 16. Jain teaches: A team analysis (TA) computing system for dynamically tracking a relationship between at least two parties, the TA computing system comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: define a team, wherein the team includes a first party and a second party that each include at least one party member; (See Jain, [0265]; The system 100 has also divided the twenty-seven subjects into three teams 802a, 804a, and 806a and further see Jair, [0453]; Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both).
determine a first party team score based on the first party user feedback, (See Jain, [0265]; As shown in FIG. 8, the system 100 has determined a readiness score for each of twenty-seven subjects. The system 100 has also divided the twenty-seven subjects into three teams 802a, 804a, and 806a. The first team 802a has an average readiness score of 6.6 and further see Jain, [0120]; The computer system 110 is configured to receive data about subjects from a variety of sources and store the data in the database 125. The computer system 110 can monitor subjects and their progress in achieving readiness and collect the data in the database 125. The collected data may come from the subjects themselves, or from devices associated with the subjects… Some data about the subject may be provided manually by a user, for example, through a user interface, a text message, an email message, a voice input, etc). The Examiner interprets the manually entered data by the user as feedback.
wherein the first party team score is associated with the assessment criteria; (See Jain, [0023]; In some implementations, the system may use the data about the subject generate a trend or progression of capability of the subject toward reaching the one or more readiness criteria. The system may use the generated trend in determining a readiness score, a likelihood of reaching a threshold readiness score or other performance criteria, whether the threshold readiness score or other performance criteria).
 determine a second party team score based on the second party user feedback, (See Jain, [0265]; The second team 804a has an average readiness score of 6.3. The third team 806a has an average readiness score of 5.4. As a whole, the group of twenty-seven subjects has an average readiness score of 6.1, e.g., the average readiness among the three teams 802a, 804a, and 806a and further see Jain, [0120]; The computer system 110 is configured to receive data about subjects from a variety of sources and store the data in the database 125. The computer system 110 can monitor subjects and their progress in achieving readiness and collect the data in the database 125. The collected data may come from the subjects themselves, or from devices associated with the subjects… Some data about the subject may be provided manually by a user, for example, through a user interface, a text message, an email message, a voice input, etc).
 wherein the second party team score is associated with the assessment criteria; (See Jain, [0023]; In some implementations, the system may use the data about the subject generate a trend or progression of capability of the subject toward reaching the one or more readiness criteria. The system may use the generated trend in determining a readiness score, a likelihood of reaching a threshold readiness score or other performance criteria, whether the threshold readiness score or other performance criteria).
determine a combined team score based on the first party team score and the second party team score; (See Jain, [0265]; The second team 804a has an average readiness score of 6.3. The third team 806a has an average readiness score of 5.4. As a whole, the group of twenty-seven subjects has an average readiness score of 6.1, e.g., the average readiness among the three teams 802a, 804a, and 806a).
determine a discrepancy between at least two of i) the first party team score, ii) the second party team score, and iii) the combined team score; (See Jain, [0265-266]; The first team 802a has an average readiness score of 6.6. The second team 804a has an average readiness score of 6.3. The third team 806a has an average readiness score of 5.4. As a whole, the group of twenty-seven subjects has an average readiness score of 6.1, e.g., the average readiness among the three teams 802a, 804a, and 806a….  For example, as shown, the system 100 has removed the lowest scoring subjects, those with a readiness score of 4/10, from the group. In addition, the system 100 has moved a subject having a score of 6/10 from the third team 806a to the first team 802a, and has moved a subject having a score of 8/10 from the first team 802a to the third team 806a. This results in the average readiness score of the third team 806b increasing to 6.2, and the overall readiness score for the group increasing to 6.4).
wherein the team recommendation includes an allocation or a reallocation of resources by at least one party member of the first and second parties; and  (See Jain, [0266]; In some implementations, the system 100 may improve the overall group readiness and/or the readiness of the each of the teams 802a, 804a, and 806a by repositioning subjects. Repositioning the subjects may include the system 100 removing one or more subjects from the group (e.g., those having a readiness score below a particular threshold), or adding one or more subjects to the group (e.g., those having a readiness score at or above a particular threshold). Repositioning the subjects may additionally or alternatively include the system 100 moving one or more subjects to a different team within the group. For example, as shown, the system 100 has removed the lowest scoring subjects, those with a readiness score of 4/10, from the group. In addition, the system 100 has moved a subject having a score of 6/10 from the third team 806a to the first team 802a, and has moved a subject having a score of 8/10 from the first team 802a to the third team 806a. This results in the average readiness score of the third team 806b increasing to 6.2, and the overall readiness score for the group increasing to 6.4).
display the team recommendation, via the at least one computing device, to at least one of the at least one first party member and the at least one second party member. (See Jain, [0211]; the intervention recommendations may be provided to one or more client devices of a subject, a group of subjects, or a team of subjects in a group of subjects. The intervention recommendations may be provided to one or more third-party devices, such as mobile devices belonging to a coach or caregiver of the corresponding subject, group of subjects, or team of subject).
utilize a trained machine learning model to generate a team recommendation based on the determined discrepancy; (See Jair, [0175]; The intervention model(s) 136 may include one or more machine learning models. The intervention model(s) 136 may use the output of one or more of the machine learning models 130, 132, and 134 to generate and/or select recommendations or interventions for the subject and further see Jain, [0268]; In some implementations, the system 100 requires new scores of the original twenty-seven subjects after they have completed respective interventions. The new scores indicate that, on average, the subjects increased their readiness scores. As shown, the average readiness score for the first team 802c increased to 7.0, the average readiness score of the second team 804c increased to 7.2, the average readiness score of the third team 806c increased to 6.8, and the overall readiness score for the group increased to 7.0.).
While Jain teaches tracking relationships between parties, teams defined by two or more parties, party feedback,  party scores and machine learning, Jain does not appear to teach: display, to at least one first party member and at least one second party member, via at least one user computing device, a team assessment form. However, Jain in view of the analogous art of Patterson (i.e. team performance management) does teach the above limitation: (See Patterson, [0029]; The systems and methods described below utilize the marketing audit tool to collect information for examining the marketing organization from the perspective of the individuals and groups that make up the marketing organization ("The Workflow Skills Assessment"). The Individual Assessment methodology involves examining an organization's alignment, processes, systems, tools, and skills related to marketing performance and the primary areas of the marketing workflow and further see Patterson, [0051]; FIGS. 3-16 depict embodiments of user interfaces for receiving user input with respect to an overall objective assessment of a marketing organization across thirteen categories of an organizations' marketing performance. FIG. 3 depicts an embodiment of a user interface 300 for receiving market strength data about the marketing organization, including total revenue, net income, market share, market rank, etc.).
 wherein the team assessment form prompts the at least one first party member and the at least one second party member to input user feedback associated with a performance of the team related to assessment criteria; (See Patterson, [0032]; Marketing audit tool 126 includes an organization data acquisition module 128 configured to generate prompts and other information, which can be used by user interface generator 132 to produce web pages or graphical user interfaces including user-selectable elements and user prompts designed to acquire information about individuals within the marketing group and about the marketing group as a whole. Marketing audit tool 126 further includes a workflow skills assessment module 130 configured to process and analyze the skills data obtained using organization data acquisition module 128. Workflow skills assessment tool 130 operates in conjunction with user interface generator 132 to produce reports and other information, including a marketing organization audit, for reviewing and assessing the skills of the marketing organization).
 receive, from the at least one user computing device, first party user feedback from the at least one first party member and second party user feedback from the at least one second party member; (See Patterson, [0136]; FIG. 31 is a diagram of an embodiment of a graphical user interface 3100 provided by a computing system, such as the computing system 102 of FIG. 1, and configured to receive team assessment data about each member of a marketing team from the perspective of the members of the marketing team for use in providing the marketing performance and accountability audit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Jain, including tracking relationships between parties, teams defined by two or more parties, party feedback,  party scores and machine learning, with the teachings of Patterson, including assessments and prompts in order to better identify areas where improvements are needed. (See Patterson, [0026]; provide a methodology and a tool for evaluating marketing organizations to identify areas where a particular marketing organization is weak or tacking and where the organization may be performing well).
Further regarding Claim 16, Jain/Patterson teaches the use of a computer readable medium. (See Jain, [0450]; Embodiments of the invention can be implemented as one or more computer program products, e.g., one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal, or a combination of one or more of them).
Regarding Claim 2. Jain/Patterson teaches: The TA computer system of claim 1, wherein the processor is further programmed to: generate an assessment visualization based on at least one of the first party team score, the second party team score, and the combined team score, wherein the assessment visualization is a visual representation of at least one of the scores; and display the assessment visualization, via the at least one computing device, to at least one of the at least one first party member and the at least one second party member. (See Jain, [0270]; FIGS. 9A-9E are diagrams that illustrate example interfaces 900a-900e showing assessment analytics and results. The interfaces 900a-900e may be displayed on a computing device that received data from the computer system 110. The interfaces 900a-900e may be displayed a device of a user assigned or entrusted with monitoring or assisting subjects to achieve and maintain readiness, such as on the third-party device 208 of the third party 206 (e.g., a coach, caregiver, employer, potential employer, supervisor, and the like). In some implementations, some or all of the interfaces 900a-900e can be provided for display by devices of subjects whose progress is being monitored and further see Jain, [Fig. 9a-9c]; visual representation and further see Jain, [0286]; The information displayed in the user interface 900c can be generated by the data aggregation module 112 shown in FIGS. 1A-1C. The data aggregation module 112 may, for example, organize the self-reported information 150, the sensor data 106, the third-party input, and/or other data by the date (e.g., day as shown), by the group of subjects, by the team of subjects, and/or by a particular location of subjects).
Regarding Claim 3. Jain/Patterson teaches: The TA computer system of claim 1, wherein the processor is further programmed to: generate a notification based on the team recommendation; and (See Jain, [0422]; In some implementations, the computer system 110 determines a recommended change to the group to improve the readiness of the group. For example, the computer system 110 may determine to add or remove members from groups, to reassign members to different roles within groups, or to make other changes. The computer system 110 may identify changes to groups that would increase the total number of groups that meet the group readiness criteria and recommend or implement the changes).
transmit the notification to the at least one user computing device such that the at least one user computing device displays the notification. (See Jain, [0211]; the intervention recommendations may be provided to one or more client devices of a subject, a group of subjects, or a team of subjects in a group of subjects. The intervention recommendations may be provided to one or more third-party devices, such as mobile devices belonging to a coach or caregiver of the corresponding subject, group of subjects, or team of subject).
Regarding Claim 5. Jain/Patterson teaches: The TA computing system of claim 1, wherein the processor is further programmed to: generate an assessment report, (See Jain, [0197]; Assessing the aggregated data using a group model may include comparing the aggregated data with the group readiness criteria. The assessment may indicate whether the subject 202 currently meets the group benchmark/group readiness criteria. Assessing the aggregated data may be performed by the scoring and prediction module 114 shown in FIGS. 1A-1C).
and display, via the at least one user computing device, the assessment report. (See Jain, [0304]; FIG. 11 is a diagram that illustrates example interfaces 1100a-1100b. The interfaces 1100a-1100b may be presented to the subject 202 through a client application (e.g., a mobile application) on the client device 204 during an assessment of the subject 202. The interfaces 1100a-1100b may be generated by the computer system 110. The interfaces 1100a-1100b may be populated with data acquired from the computer system 110).
wherein the assessment report includes at least one of the first party score, the second party score, and the combined team score in addition to at least one of the assessment visualization and the team recommendation; (See Jain, [0265]; As shown in FIG. 8, the system 100 has determined a readiness score for each of twenty-seven subjects. The system 100 has also divided the twenty-seven subjects into three teams 802a, 804a, and 806a. The first team 802a has an average readiness score of 6.6. The second team 804a has an average readiness score of 6.3. The third team 806a has an average readiness score of 5.4. As a whole, the group of twenty-seven subjects has an average readiness score of 6.1, e.g., the average readiness among the three teams 802a, 804a, and 806a and further see Jain, [Fig. 8]; visual representation).
Regarding Claim 9. Jain/Patterson teaches: The computer-based method of claim 8, further comprising: updating the model based upon subsequent feedback data received after implementation of the provided one or more recommendations. (See Jain, [0004]; The computer system can also use machine learning techniques to provide other outputs, such as scores that indicate a predicted measure of readiness (e.g., level of capability) of the subject at the current time or at a future time. As the system collects information and makes predictions, it can update its models to learn from the additional examples and feedback received).
Regarding Claim 10. Jain/Patterson teaches: The computer-based method of claim 8, wherein the plurality of users include two or more subsets of users. (See Jain, [0161]; The machine learning models 130, 132, and 134 may be training using historical data. The historical data may include data from previously assessed subjects, groups of subjects, and/or teams of subjects. The historical data may include an indication of the performance results for subjects, groups of subjects, and/or teams of subjects). The Examiner notes the system of Jain can break subjects into groups and further into teams.
Regarding Claim 11. Jain/Patterson teaches: The computer-based method of claim 9, wherein each of the two or more subsets of users comprise of at least one user. (See Jain, [0161]; The machine learning models 130, 132, and 134 may be training using historical data. The historical data may include data from previously assessed subjects, groups of subjects, and/or teams of subjects. The historical data may include an indication of the performance results for subjects, groups of subjects, and/or teams of subjects). The Examiner notes the system of Jain can break subjects into groups and further into teams.
Regarding Claim 13. Jain/Patterson teaches: The computer-based method of claim 8, wherein the model is built using machine learning, artificial intelligence, or a combination thereof. (See Jain, [0219]; Machine learning models and/or artificial intelligence tools may be used in generating or updating the risk factors 316 and/or the scoring factors 326).
Regarding Claim 14. Jain/Patterson teaches: The computer-based method of claim 8, wherein the feedback data is collected using a web-based form. (See Jain, [0186]; In some implementations, the subjects 102a, 102b, and/or 102c use the one or more client devices to provide the self-reported information 150. For example, the subjects 102a, 102b, and/or 102c may each provide program feedback through a mobile app on their respective client devices and further see Jain, [0245]; A subject may interact with the management system 624 through a web portal or a mobile application connected to the resources. The management system 624 may allow a subject to access, for example, system settings, a status of subjects, data corresponding to subjects, data corresponding to groups or teams of subjects, classification data, etc.). The Examiner notes the mobile application would be connected to the management system via a network or web-based interface.
Regarding Claim 15. Jain/Patterson teaches: The computer-based method of claim 8, wherein the one or more recommendations include improving the relationship by shifting personnel, upgrading technology, allocating network resources, reallocating network resources, or a combination thereof. (See Jain, [0266]; In some implementations, the system 100 may improve the overall group readiness and/or the readiness of the each of the teams 802a, 804a, and 806a by repositioning subjects. Repositioning the subjects may include the system 100 removing one or more subjects from the group (e.g., those having a readiness score below a particular threshold), or adding one or more subjects to the group (e.g., those having a readiness score at or above a particular threshold). Repositioning the subjects may additionally or alternatively include the system 100 moving one or more subjects to a different team within the group).
Regarding Claim 17. Jain/Patterson teaches: The at least one non-transitory computer-readable media of claim 16, wherein the plurality of users comprises of at least two teams, wherein each team comprises one or more users of the plurality of users. (See Jain, [0161]; The machine learning models 130, 132, and 134 may be training using historical data. The historical data may include data from previously assessed subjects, groups of subjects, and/or teams of subjects. The historical data may include an indication of the performance results for subjects, groups of subjects, and/or teams of subjects). The Examiner notes the system of Jain can break subjects into groups and further into teams.
Regarding Claim 18. Jain/Patterson teaches: The at least one non-transitory computer-readable media of claim 17, wherein the model is created using machine learning techniques, artificial intelligence, or both, and the model is built by relating historical feedback data, historical assessment data, and historical recommendation data. (See Jain, [0022]; . Estimates of current capability of a subject are still considered to be a prediction, for example, because the current level of capability is often not directly measurable or verifiable based the input data, and so the level is inferred based on contextual and historical factors, for example, by trained machine learning models and further see Jain, [0248]; The machine learning training store 636 may store past data of one or more subjects, e.g., past sensor data, past self-reported data, past third-party data, past readiness scores, past performance trends, past risk scores, past program completion percentages, or the like. The machine learning training store 636 may store one or more training sets developed from past data of one or more subjects and further see Jain, [0180]; The intervention model(s) 136 may also take into consideration prior interventions and how those interventions coincided with the subject's readiness scores, readiness score trend, and/or risks and further see Jain, [0199]; With respect to FIG. 1B, the one or more machine learning models may include the machine learning models 130, 132, and/or 134, and/or the intervention model(s)).The Examiner interprets the past self-reported data as historical feedback data and the past readiness scores and past performance data as the historical assessment data. The Examiner further notes the interventions are interpreted to be synonymous with the recommendations.
Regarding Claim 19. Jain/Patterson teaches: The at least one non-transitory computer-readable media of claim 18, wherein the first party team score, the second party team score, and the combined team score are re-calculated in response to receiving subsequent feedback data from one or more team members. (See Jain, [0040]; In some implementations, the method includes: receiving new activity data indicating activities of the subjects in the group; generating, based on the new activity data, a new readiness score for each of the subjects in the group; generating a new group readiness measure; and providing, based on the new group readiness measure, new output indicating (i) a new predicted time that the group will achieve readiness to satisfy the one or more group readiness criteria or (ii) a new likelihood or prediction whether the group will achieve readiness to satisfy the one or more group readiness criteria given one or more constraints).
Regarding Claim 20. Jain/Patterson teaches: The at least one non-transitory computer-readable media of claim 19, wherein the model is updated based at least in part on the re-calculated first party team score, second party team score, or combined team score. (See Jain, [0004]; As another example, the computer system can use a machine learning model to predict how long a subject will maintain readiness, with or without activities planned to assist in maintaining the desired capabilities. The computer system can also use machine learning techniques to provide other outputs, such as scores that indicate a predicted measure of readiness (e.g., level of capability) of the subject at the current time or at a future time. As the system collects information and makes predictions, it can update its models to learn from the additional examples and feedback received.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20210241139 A1) in view of Patterson et al. (US 20120203598 A1) and Rakshit  et al. (US 10922660 B2).
Regarding Claim 4. While Jain/Patterson teach the use of machine learning to determine recommendations based on discrepancies, neither appears to teach the recommendations being meetings. However, Jain/Patterson in view of the analogous art of Ma (i.e. scheduling meetings via machine learning) does teach wherein the processor is further programmed to: determine, using the trained machine learning model, that a meeting should be scheduled based on the determined discrepancy; (See Rakshit, [col. 10, lines 50-60]; In one aspect, the cognitive engine 410 and the cognitive engine 420 may be combined collectively to form a cognitive inference engine. In an additional example, the cognitive engine 410 and the cognitive engine 420 may each be a cognitive inference engine. The cognitive engine 410 may include one or more rules 412 (e.g., meeting trigger rules), one or more triggers 414 (e.g., explicit triggers), one or more indirect triggers 416, and/or one or more entity (e.g., people) triggers 418. The cognitive engine 420 may determine one or more parameters of an event and/or schedule. The cognitive engine 420 may include historical data 422 (e.g., event/meeting history), feedback component 424 (e.g., prior meeting feedback), one or more action rules 426. and further see Rakshit, [claim 1]; identifying the data content that satisfies the one or more triggers by the trained machine learning model, and the predicted meeting participants, sending, by the processor, an automatic meeting event invite for the meeting event to the one or more predicted meeting participants over the computer network providing one or more actions relating to the possible impact to the one or more meeting participants.).
automatically generate a calendar event for the meeting; and (See Rakshit, [col. 9, lines 58-64]; For example, consider the following. If a user and a subordinate receive an email from a customer with topic of “The product you have delivered is not in good shape” the cognitive inference engine may read and analyze the contents of the email. The cognitive inference engine may automatically schedule a meeting where one or more participants may be invited apart from the user and the subordinate and further see Rakshit, [col. 16, lines 17-21]; A calendar meeting invite having a customized agenda topic AND venue information relating to the event may be automatically sent to the one or more participants, as in block 612).
automatically transmit the calendar event to the at least one first party member and the at least one second party member. (See Rakshit, [col. 3, lines 1-12]; Accordingly, the present invention provides for intelligent sending of an automatic event invite based on identified candidate content by a processor are provided. In one embodiment, by way of example only, a method for intelligent sending of an automatic event invite based on identified candidate content within a cloud computing environment, again by a processor, is provided. Data from one or more data sources may be cognitively analyzed to identify data content having a possible impact to one or more entities. An automatic event invite for an event may be sent to one or more participants to provide one or more actions relating to the possible impact to the one or more entities and further see Rakshit, [col. 14, lines 10-15]; Thus, the cognitive computing system 450, which may use the cognitive component 410 and/or the cognitive component 420, may analyze various information to finalize an invitee list (e.g., a chair-person, presenter, attendee, etc.) based on a threshold limit of predicted attendance score). The Examiner notes that the system of Rakshit sends invites to necessary meeting attendees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Jain/Rakshit including machine learning to determine recommendations based on discrepancies with the scheduling features as taught by Rakshit in order to better identify the entities impacted by a change and provide a meeting to discuss the issue (See Rakshit, [col. 1, lines 34-43]; In one embodiment, by way of example only, a method for intelligent sending of an automatic event invite based on identified candidate content within a cloud computing environment, again by a processor, is provided. Data from one or more data sources may be cognitively analyzed to identify data content having a possible impact to one or more entities. An automatic event invite for an event may be sent to one or more participants to provide one or more actions relating to the possible impact to the one or more entities).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20210241139 A1) in view of Patterson et al. (US 20120203598 A1) and Cheng et al. (US 20180121929 A1).
Regarding Claim 6. While Jain/Patterson teach first and second parties, recommendations, and feedback, neither appear to teach: The TA computing system of claim 1, wherein the processor is further programmed to: analyze, using a natural language processing model, the first party feedback and the second party feedback. However, Jain/Patterson in view of the analogous art of Cheng (i.e. keyword analysis) does teach the above limitation: (See Cheng, [0101]; Further, the computer performs an analysis of online posts regarding the product based on the concept expansion of the trouble shooting keywords (step 1306). The computer may utilize, for example, natural language processing to analyze the online posts. The online posts may be, for example, online posts 226 in FIG. 2, online post 400 in FIG. 4, response posts 500 in FIG. 5, and other response post 702 in FIG. 7).
determine, using the natural language processing model, at least one keyword included in at least one of the first party feedback and the second party feedback; and (See Cheng, [0101]; Further, the computer performs an analysis of online posts regarding the product based on the concept expansion of the trouble shooting keywords (step 1306). The computer may utilize, for example, natural language processing to analyze the online posts. The online posts may be, for example, online posts 226 in FIG. 2, online post 400 in FIG. 4, response posts 500 in FIG. 5, and other response post 702 in FIG. 7).
generate a tag cloud based on the determined at least one keyword. (See Cheng, [0104]; With reference now to FIGS. 14A-14B, a flowchart illustrating a process for generating a solution keyword tag cloud with solution context-clearness index is shown in accordance with an illustrative embodiment. The process shown in FIGS. 14A-14B may be implemented in a computer, such as, for example, server 104 in FIG. 1 or data processing system 200 in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Jain/Patterson including first and second parties, recommendations, and feedback, with the teachings of Cheng including natural language processing features in order to understand how past recommendations have worked and improve the recommendations offered. (See Cheng, [0007]; In response to the computer determining that all solutions in the solution keyword tag cloud have been tried without resolving the issue, the computer automatically generates a tagged question with context information regarding the issue experienced by the user and posts the tagged question in an online posting site. The tagged question includes the question originally submitted by the user, all previously tried solutions that failed to resolve the issue experienced by the user with the product, and a question asking for more suggestions on how to resolve the issue. Thus, the computer automatically provides support for the user when no technical solution was found to resolve the issue. According to other illustrative embodiments, a computer system and computer program product for generating a solution keyword tag cloud are provided).
Regarding Claim 7. Jain/Patterson/Cheng teaches: The TA computer system of claim 6, wherein the processor is further programmed to generate a team recommendation based on the determined at least one keyword. (See Cheng, [0065]; Second, illustrative embodiments scan all online posts and/or articles to find “command” or “imperative” statements containing trouble shooting keywords corresponding to the particular product or service that direct a registered user to perform an action in order to resolve the problem (e.g., “go to file menu and restart NPM”). Third, based on the trouble shooting keywords identified in the first step above, illustrative embodiments eliminate frequently-used keywords in the statements found in the second step above, to generate a compact solution statement of infrequently-used keywords. Then, illustrative embodiments tag the online posts with the compact solution statement of infrequently-used keywords (e.g., “go to . . . , and restart . . . ” becomes “restart your NPM” in short, assuming most solutions mention “file menu”, therefore it's neither critical nor identical)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Jain/Patterson including first and second parties, recommendations, and feedback, with the teachings of Cheng including natural language processing features in order to understand how past recommendations have worked and improve the recommendations offered. (See Cheng, [0007]; In response to the computer determining that all solutions in the solution keyword tag cloud have been tried without resolving the issue, the computer automatically generates a tagged question with context information regarding the issue experienced by the user and posts the tagged question in an online posting site. The tagged question includes the question originally submitted by the user, all previously tried solutions that failed to resolve the issue experienced by the user with the product, and a question asking for more suggestions on how to resolve the issue. Thus, the computer automatically provides support for the user when no technical solution was found to resolve the issue. According to other illustrative embodiments, a computer system and computer program product for generating a solution keyword tag cloud are provided).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20210241139 A1) in view of Patterson et al. (US 20120203598 A1) and Childress (US 20200234208 A1).
Regarding Claim 12. While Jain/Patterson teach relationships and scoring, neither appear to teach: The computer-based method of claim 8, wherein the assessment includes a score indicating the health of the relationship. However, Jain/Patterson in view of the analogous art of Childress (i.e. team relationships) does teach the above limitation: (See Childress, [0084]; FIG. 7B is an example department report interface 750 that includes data visualizations for intuitive and fast review of department-specific information generated via surveys (e.g., as discussed above). Inter-departments ratings section 760 includes further visual elements (e.g., in comparison to department report interface 700) to indicate response strength and the like through, for example, a circle icon that is sized according to a relationship between the particular department and the department listed for comparison).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Jain/Patterson including relationships and scoring to include the teachings of Childress including relationship health in order to understand how the departments interact over a time period and monitor the progression of the relationship. (See Childress, [0082]; Inter-department ratings section 710 may include a tabular listing of ratings between other departments and the particular department. Further, a company-wide average rating, both rating the particular department and as rated by the particular department, may be included at the top of the tabular listing. In some examples, inter-department ratings sections can provide a time-comparison view. Here, for example, inter-department ratings section 710 includes ratings for two different years (e.g., to appraise progress, etc.). In effect, inter-department ratings section 710 enables a user to quickly view how other departments, overall, interact with a particular department and so identify which departments collaborate better or worse with each other).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/MEHMET YESILDAG/Primary Examiner, Art Unit 3624